On Motion for Rehearing.
The judgment for appellee against the principal Woodard was correct. The latter’s liability to appellee is complete and distinct from that of the appellant endorsers. When this case reaches the trial court again, Woodard is in court without further citation as to the cross-action of the endorsers.
Appellee’s motion for rehearing is granted, the judgment reversing the same as to appellant Woodard is set aside, and the judgment of the trial court against Woodard is affirmed. The judgment of appellee against the endorser appellants and the judgment in favor of the endorsers over against Woodard is reversed and remanded to the trial court.